Case 2:20-cv-13293-DML-RSW ECF No. 35, PageID.375 Filed 06/02/21 Page 1 of 10




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

UNITED STATES OF AMERICA,
                                                   Civil No. 20-cv-13293
vs.
                                                   Hon. David M. Lawson
INTERNATIONAL UNION, UNITED
AUTOMOBILE, AEROSPACE, AND
AGRICULTURAL IMPLEMENT
WORKERS OF AMERICA,

     Defendant.
______________________________/

                    GOVERNMENT’S MOTION FOR
               DISCLOSURE OF GRAND JURY MATERIALS

      The government moves for an order allowing it to disclose grand jury

materials to the Monitor “in connection with” this “judicial proceeding.” See Fed.

R. Crim. P. 6(e)(3)(E)(i). Pursuant to E.D. Mich. L.R. 7.1, UAW concurs in the

government’s requested relief.

 Respectfully submitted,

 Saima S. Mohsin
 Acting United States Attorney

 /s/ Steven P. Cares                         /s/ David A. Gardey (with consent)
 Assistant United States Attorney            Assistant United States Attorney
 United States Attorney’s Office             United States Attorney’s Office
 Eastern District of Michigan                Eastern District of Michigan
 211 West Fort Street, Suite 2001            211 West Fort Street, Suite 2001
 Detroit, MI 48226                           Detroit, MI 48226
 Phone: (313) 226-9139                       Phone: (313) 226-9591
 Email: steven.cares@usdoj.gov               Email: david.gardey@usdoj.gov
                                         1
Case 2:20-cv-13293-DML-RSW ECF No. 35, PageID.376 Filed 06/02/21 Page 2 of 10




                                 Issue Presented

Should the Court issue an order permitting the government to disclose grand jury

materials to the Monitor that are necessary for him to carry out the mandates of the

Consent Decree?




                                         2
Case 2:20-cv-13293-DML-RSW ECF No. 35, PageID.377 Filed 06/02/21 Page 3 of 10




                                 Controlling Authority

Fed. R. Crim. P. 6(e)(3)(E)(i)

Douglas Oil Co. of Cal. v. Petrol Stops Nw., 441 U.S. 211 (1979)




                                          3
Case 2:20-cv-13293-DML-RSW ECF No. 35, PageID.378 Filed 06/02/21 Page 4 of 10




                               Memorandum of Law

      This case grew out of a criminal and grand jury investigation into high-

ranking UAW officials and the UAW itself. Eventually, as part of a resolution with

the UAW, the parties proposed and this Court approved a consent decree following

the filing of a civil complaint using an anti-fraud and anti-corruption statute,

18 U.S.C. § 1345. This Court recently appointed a Monitor as part of this consent

decree. And as part of his duties, the Monitor is required “to remove fraud,

corruption, illegal behavior, dishonesty, and unethical practices from the UAW.”

(ECF No. 10, PageID.119). To allow and to assist the Monitor to fulfill these

duties, the government seeks to provide information from its criminal and grand

jury investigations.

      Rule 6 provides secrecy obligations of government attorneys who were part

of and privy to these grand jury matters. But the rule also provides an exception, if

authorized by the Court, for instances that are “in connection with a judicial

proceeding.” Fed. R. Crim. P. 6(e)(3)(E)(i). Given the need for the Monitor to

review these materials in order to meet the mandate of the Court’s consent decree,

there is a need for disclosure. So the government requests the Court authorize the

disclosure.




                                           4
Case 2:20-cv-13293-DML-RSW ECF No. 35, PageID.379 Filed 06/02/21 Page 5 of 10




                                 BACKGROUND

      For years, the government has been investigating high-level officials at the

International Union, United Automobile, Aerospace, and Agricultural Implement

Workers of America (“UAW”). The investigation was often brought before a

federal grand jury. More specifically, the following grand juries requested

documents and/or testimony: 15-1-187, 16-1-001, 16-1-016, 17-1-061, 17-1-062,

17-1-110, 18-2-281, 19-1-009, 19-1-043, 19-5-547, 2015R01051 and

2017R00739 1 (together, the “UAW Grand Juries”). And after obtaining this

testimony and documents, a number of individuals were charged and convicted.

(ECF No. 1, PageID.9-33). The government continued its investigation, including

related to the UAW itself.

      Eventually, after back-and-forth negotiation, the government and the UAW

reached an agreement to resolve civil and criminal liability of the UAW through a

proposed Consent Decree. The government filed a civil complaint. (ECF No. 1,

PageID.1). And the parties then moved for the entry of a Consent Decree. (ECF

No. 7, PageID.91). After its own review of the terms, the Court granted the parties’

request and entered the Consent Decree. (ECF No. 9, PageID.107).

      The Consent Decree requires the appointment of two court officers,


      1       While 2015R01051 and 2017R00739 are not traditional grand jury
numbers assigned by the clerk’s office, some subpoenas—issued with the authority
of the other identified grand juries—used this identification number.
                                         5
Case 2:20-cv-13293-DML-RSW ECF No. 35, PageID.380 Filed 06/02/21 Page 6 of 10




including a Monitor, to help carry out the decree’s mandates and goals. (ECF

No. 10, PageID.117). Following the Consent Decree’s procedures, the government

moved for the appointment of a Monitor. (ECF No. 28, PageID.340). And recently,

the Court appointed Neil M. Barofsky to act in this role. (ECF No. 34,

PageID.374). The Consent Decree calls for the Monitor to continue with these

duties for six years, unless the Court orders an early termination or extension.

(ECF No. 10, PageID.110-111). As part of his duties, the Monitor will also file

written reports to the Court, at least every six months, about his progress in

fulfilling the mandates of the Consent Decree. (ECF No. 10, PageID.131-132).

                                    ANALYSIS

      As a general matter, attorneys for the government who obtain information

from a grand jury must not disclose it. Fed. R. Crim. P. 6(e)(2)(B)(vi). But there

are certain exceptions. For instance, the court may authorize disclosure “in

connection with a judicial proceeding.” Fed. R. Crim. P. 6(e)(3)(E)(i).

      This litigation is a “judicial proceeding.” See Doe v. Rosenberry, 255 F.2d

118, 120 (2d Cir. 1958) (defining a “judicial proceeding” as “determinable” by and

“subject to” the “control” of the court) (Hand, J.). And the government’s requested

disclosure to the Monitor here is “in connection” with it.

      In addition, the requesting party must show (1) the material “is needed to

avoid a possible injustice in another judicial proceeding,” (2) “the need for

                                          6
Case 2:20-cv-13293-DML-RSW ECF No. 35, PageID.381 Filed 06/02/21 Page 7 of 10




disclosure is greater than the need for continued secrecy,” and (3) the “request is

structured to cover only material so needed.” Douglas Oil Co. of Cal. v. Petrol

Stops Nw., 441 U.S. 211, 222 (1979). But this is “a highly flexible” standard that is

“adaptable to different circumstances,” recognizing “the fact that the requirements

of secrecy are greater in some situations than in others.” United States v. Sells

Engineering, Inc., 463 U.S. 418, 445 (1983). And importantly, the district court

making the evaluation is given “wide discretion” to make this determination.

United States v. John Doe, Inc. I, 481 U.S. 102, 116 (1987).

      Justice Requires Disclosure. The Monitor is required to investigate and, as

appropriate, bring disciplinary actions against UAW members. (ECF No. 10,

PageID.119). Naturally, this will require the Monitor to investigate wrongdoing.

And in this process, the Monitor needs to review the government’s investigation

that led to criminal charges against numerous high-ranking UAW officials and,

indeed, this case itself, including the Consent Decree. Cf. In re Comm. on the

Judiciary, U.S. House of Representatives, 951 F.3d 589, 598 (D.C. Cir. 2020)

(affirming district court’s finding that House Judiciary Committee had need for

grand jury materials to “investigate fully,” to “evaluate the bases for the

conclusions reached by the Special Counsel,” and to “reach a final determination”

about “whether the President committed an impeachable offense”).




                                          7
Case 2:20-cv-13293-DML-RSW ECF No. 35, PageID.382 Filed 06/02/21 Page 8 of 10




      Secrecy Does Prohibit Disclosure. To begin with, the vast majority of the

materials from the UAW Grand Juries pertain to completed matters. And the

secrecy concerns are significantly less in these circumstances. See, e.g., United

States v. Dynavac, Inc., 6 F.3d 1407, 1412 (9th Cir. 1993) (“When the grand jury

investigation is already terminated and an indictment has been issued, only

‘institutional’ concerns are implicated by the documentary disclosure.”) (citation

omitted). A small minority of the materials do relate to open investigations. But,

there is a compelling need to keep the Monitor generally apprised of these

situations—e.g., so the prosecutors can advise the Monitor not to investigate a

certain person and/or area while the government completes its own investigation,

so prosecutors could advise the Monitor, if the need arose, about an individual

under investigation who may be seeking an elected office, etc.

      The need for secrecy is also lessened here given that disclosure is strictly to

the Monitor, a court-appointed officer, and not a private litigant or member of the

general public. And as part of the disclosure, the government also requests that the

Court’s Order contain a provision that the Monitor be required to maintain the

same secrecy of the materials except insofar as needed for the fulfillments of his

duties.




                                          8
Case 2:20-cv-13293-DML-RSW ECF No. 35, PageID.383 Filed 06/02/21 Page 9 of 10




      Material Necessary for Monitor’s Duties. The request is also not overly

broad. While the requested materials do cover a significant number of

investigations, the Monitor’s duties are even more expansive—covering hundreds

of thousands of union members.

                                 CONCLUSION

      For the foregoing reasons, the government requests that the Court permit the

government to disclose witness transcripts obtained during and documents

obtained from the UAW Grand Juries to the Monitor.


 Respectfully submitted,

 Saima S. Mohsin
 Acting United States Attorney

 /s/ Steven P. Cares                        /s/ David A. Gardey (with consent)
 Assistant United States Attorney           Assistant United States Attorney
 United States Attorney’s Office            United States Attorney’s Office
 Eastern District of Michigan               Eastern District of Michigan
 211 West Fort Street, Suite 2001           211 West Fort Street, Suite 2001
 Detroit, MI 48226                          Detroit, MI 48226
 Phone: (313) 226-9139                      Phone: (313) 226-9591
 Email: steven.cares@usdoj.gov              Email: david.gardey@usdoj.gov


Dated: June 2, 2021




                                        9
Case 2:20-cv-13293-DML-RSW ECF No. 35, PageID.384 Filed 06/02/21 Page 10 of 10




                                Certificate of Service
       I hereby certify that on June 2, 2021, I electronically filed the foregoing

 paper with the Clerk of the Court using the ECF system which will send

 notification of such filing to the attorneys of record.

                                             /s/ Steven P. Cares
                                             Assistant United States Attorney
                                             United States Attorney’s Office
                                             Eastern District of Michigan
                                             211 West Fort Street, Suite 2001
                                             Detroit, MI 48226
                                             Phone: (313) 226-9139
                                             Email: steven.cares@usdoj.gov




                                           10
